DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 02/18/2021 have been entered. Claims 1-6, 9-16, and 21-22 remain pending in the application. The amendments overcome each and every claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 11/23/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Meagher on 03/08/2021.
The application has been amended as follows: 
Amend claim 5: The specimen containment device according to claim 1, wherein the handle assembly includes 
Amend claim 6: The specimen containment device according to claim 5, wherein [[a]] the proximal portion of the release rod is coupled to the proximal handle such that longitudinal translation of the proximal handle relative to the distal handle causes corresponding longitudinal translation of the release rod.
Amend claim 21: In line 4, “the longitudinal axis” is changed to “a longitudinal axis”. In line 6, “a longitudinal axis” is changed to “the longitudinal axis”.
REASONS FOR ALLOWANCE
Claims 1-6, 9-16, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a specimen containment device comprising a bag locking mechanism including a distal portion coupled to a distal end of the release rod and configured to selectively extend through an opening of a securing structure of the bag assembly, and wherein the distal portion is disposed at a nonparallel angle relative to the longitudinal axis, in combination with the remaining limitations of the claim. The closest prior art is Grover (US 2012/0179165) which fails to discloses a distal portion of the bag locking mechanism is configured to selectively extend through an opening of a securing structure of the bag assembly, and is disposed at a non-parallel angle relative to the longitudinal axis. Regarding claim 21, the prior art of record fails to teach or render obvious a specimen containment device comprising an articulation locking mechanism including an articulation handle disposed proximally of the proximal handle of the handle assembly, an articulation rod engaged with a proximal portion of the holding assembly, and a link interconnecting the articulation handle and the articulation rod, in combination with the remaining limitations of the claim. Ceniccola (US 2010/0152746) and Grover (US 2012/0179165) each disclose the limitations of claim 21, but they fail to teach or render obvious the articulation locking mechanism having an articulation handle disposed proximally of the proximal handle, wherein the proximal handle is translatable along the longitudinal axis relative to the distal handle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./               Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771